Citation Nr: 1215341	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  09-18 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for chronic low back strain with intermittent mild right and left radiculopathy (claimed as leg condition).  

2.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued the 20 percent rating for chronic low back strain with intermittent mild right and left radiculopathy (claimed as leg condition).

The Veteran and his spouse provided testimony before the undersigned during a videoconference hearing in January 2011.  A transcript is of record.  

In February 2011, the Board remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2011 remand, the Board sought to afford the Veteran a VA examination to assess the current level of impairment associated with his service-connected lumbar spine disability.  In reporting the Veteran's ranges of thoracolumbar motion, the examiner was instructed to determine whether the back disability was manifested by weakened movement, excess fatigability, pain, incoordination, or flare-ups.  The inquiry was not to be limited to the muscles or nerves and was to be expressed in terms of the additional degree of lost range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Vet. App. 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

The April 2011 VA examination report does not include information about the effect of the reported flare-ups on range of motion.  While there was no objective evidence of pain on examination, VA outpatient treatment records show that the Veteran experiences flare-ups of back pain and stiffness that result in limited motion.  The record, including the examination report, does not contain the required information as to limitation of motion during flare-ups.  As such, the examination is inadequate for rating purposes.  Mitchell.

In addition, the VA examiner was requested to assess any neurologic impairment associated with the disability, including the nerve affected and the severity of any associated disability.  It appears that most neurologic findings were normal, but the examiner diagnosed radiculopathy of the right leg.  The nerve affected and the severity of resulting impairment were not discussed.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The February 2011 Board remand also adjudication of the question of entitlement to TDIU and, if the Veteran did not meet the percentage requirements for TDIU, referral to the Director of VA's Compensation and Pension Service (C&P) for consideration of the issue in accordance with 38 C.F.R. § 4.16(b)(2011).  

The VA examiner opined on the April 2011 examination that the Veteran's back disability would preclude employment for which the Veteran would otherwise be qualified.  The question of entitlement to TDIU has not been referred to the Director of C&P, and the Board is precluded from granting that benefit in the first instance.   Bowling v. Principi, 15 Vet. App. 1 (2001).  

As the Board's February 2011 remand instruction has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current level of impairment due to the service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should report the Veteran's ranges of thoracolumbar spine flexion, extension, lateral flexion, and rotation in degrees and note the presence or absence of muscle spasm in the thoracolumbar spine.  The examiner should also report whether the Veteran's thoracolumbar spine is ankylosed.

The examiner should determine whether the Veteran's back disability is manifested by weakened movement, excess fatigability, pain, incoordination, or flare-ups.  Such inquiry should not be limited to muscles or nerves. These determinations should be expressed in terms of the additional degree of range of motion lost.  The examiner should note the point at which pain begins.

The examiner should also note any neurologic impairment associated with the back disability.  All affected nerves should be noted, and the severity of any associated disability should be noted.  The Board notes that the Veteran has reported intermittent periods of neurologic symptoms in both lower extremities.  

The examiner should also note any periods of physician prescribed bed rest.

A complete rationale should be given for all opinions and conclusions expressed.

2.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

3.  Refer the question of entitlement to TDIU to the Director of C&P for consideration in accordance with 38 C.F.R. § 4.16(b) (2011).  

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


